United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
D.T., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Mount Clemens, MI, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-509
Issued: September 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On December 12, 2008 appellant filed a timely appeal from the October 15, 2008
nonmerit decision of the Office of Workers’ Compensation Programs which denied his request
for reconsideration, and from a September 11, 2008 decision finding that he failed to establish
his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the appeal.
ISSUES
The issues are: (1) whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty on April 24, 2008; and (2) whether the Office
properly refused to reopen appellant’s case for further review of the merits under 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On April 28, 2008 appellant, then a 57-year-old mail handler, filed a recurrence of
disability claim, alleging that he sustained a recurrence of his previously accepted left knee
condition. He alleged that he had a total left knee replacement and was on permanent light duty
since November 1, 2005. On April 24, 2008 appellant was sitting while on a coffee break and,

when he rose to continue working, his right knee gave out under his weight. He stopped work on
June 10, 2008.1 The Office determined that the claim should be adjudicated as a new traumatic
injury claim.2
In a June 9, 2008 report, Dr. Wayne Gunckle, a Board-certified orthopedic surgeon, saw
appellant for his right knee, following a June 21, 2005 twisting injury at work. He examined
appellant and found internal derangement to the right knee and a probable tear of the medial
meniscus. Dr. Gunckle noted that x-rays of the right knee revealed some mild medial joint space
narrowing but there was still good preservation of the lateral and patellofemoral joint space.
There was no abnormal calcification or loose bodies present. Dr. Gunckle recommended a
magnetic resonance imaging (MRI) scan. He placed appellant off work because his pain
significantly increased when he performed any type of standing or twisting. The Office also
received May 23, 2008 physical therapy notes.
A June 12, 2008 MRI scan of the right knee read by Dr. Jerald Henry, a Board-certified
diagnostic radiologist, revealed an articular surface tear through the posterior horn of the medial
meniscus, degenerative changes of the anterior horn of the medial meniscus and the lateral
meniscus. Dr. Henry noted moderate tricompartmental osteoarthrosis, moderate-sized joint
effusion and a small loose body.
In a June 18, 2008 report, Dr. Gunckle confirmed that appellant had evidence of a torn
medial meniscus of the right knee. He recommended an arthroscopic evaluation and placed
appellant off work pending approval of surgery.
By letter dated August 6, 2008, the Office informed appellant of the evidence needed to
support his claim. It requested that he submit additional evidence within 30 days.
By decision dated September 11, 2008, the Office denied the claim. It found that the
medical evidence did not establish that his right knee condition was causally related to the
April 24, 2008 work incident.
On September 30, 2008 appellant requested reconsideration. He did not submit any
additional evidence.
By decision dated October 15, 2008, the Office denied appellant’s request for
reconsideration without a review of the merits on the grounds that it neither raised a substantial
legal question nor included new and relevant evidence.

1

The record contains two recurrence claim forms. The second claim form indicates that appellant stopped work
on June 10, 2008.
2

In a May 2, 2008 memorandum, the Office noted that appellant had a prior no time loss claim for an injury to
the right knee on June 21, 2005, accepted for right knee sprain. Appellant had a separate claim for an injury to the
left knee under claim, File No. xxxxxx025 which was accepted for a medial meniscus tear, left knee villonodular
synovitis and a left knee sprain. The Office noted that appellant had a left knee replacement on November 1, 2005
and returned to full-time limited duty on May 31, 2006. These other claims are not presently before the Board.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.5 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
An employee may establish that the employment incident occurred as alleged, but fail to
show that his disability and/or condition related to the employment incident.
An employee must submit a physician’s rationalized medical opinion on the issue of
whether the alleged injury was caused by the employment incident.7 An award of compensation
may not be based on surmise, conjecture, speculation or appellant’s belief of causal relationship.8
Neither the fact that the condition became apparent during a period of employment nor
appellant’s belief that the employment caused or aggravated his condition is sufficient to
establish causal relationship.9
ANALYSIS -- ISSUE 1
Appellant alleged that on April 24, 2008 he sustained a right knee injury when he rose
after sitting during a coffee break. By decision dated September 11, 2008, the Office denied his
claim on the grounds that the medical evidence did not establish that his knee condition was
causally related to the accepted work incident. The evidence supports that appellant stood up on
April 28, 2008, as alleged.

3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
6

Shirley A. Temple, 48 ECAB 404 (1997).

7

Gary L. Fowler, 45 ECAB 365 (1994).

8

John D. Jackson, 55 ECAB 465 (2004); William Nimitz, 30 ECAB 567 (1979).

9

Phillip L. Barnes, 55 ECAB 426 (2004); Jamel A. White, 54 ECAB 224 (2002).

3

The Board finds that the medical evidence of record is insufficient to establish that the
employment incident caused an injury. The medical reports of record do not establish that the
incident at work caused his right knee condition. The medical evidence provides no reasoned
opinion by a physician explaining how the employment incident of April 24, 2008 caused or
aggravated the diagnoses torn medial meniscus.10
Dr. Gunckle, a treating Board-certified orthopedic surgeon, noted on June 9, 2008 that he
had treated appellant for a prior left knee condition. He noted a history that on June 21, 2005
appellant twisted his right knee while at work for which he saw appellant intermittently.
Dr. Gunckle noted internal derangement of the right knee and a probable tear of the medial
meniscus. He also noted that there was some mild medial joint space narrowing and placed
appellant off work. On June 18, 2008 Dr. Gunckle recommended arthroscopic surgery. The
June 12, 2008 MRI scan from Dr. Henry, showed articular surface tear through the posterior horn
of the medial meniscus and degenerative changes of the anterior horn of the medial and lateral
meniscus. The Board notes that Dr. Gunckle did not provide a report addressing how appellant’s
right knee condition was related to the April 24, 2008 incident. Neither Dr. Gunckle nor
Dr. Henry provided any opinion on the cause of appellant’s right knee condition.11 This renders
the medical evidence of reduced probative value.
Appellant also submitted a report from a physical therapist; however, health care
providers such as physical therapists are not physicians as defined under the Act. This does not
constitute probative medical evidence.12 In the absence of a medical report providing a reasoned
medical opinion on causal relationship between a diagnosed condition and the rising incident on
April 24, 2008, appellant did not meet his burden of proof. The mere fact that appellant’s right
knee condition manifest itself during a period of employment is not sufficient to establish causal
relation.13
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,14 the Office may reopen a case for review on the merits
in accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written

10

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
11

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
12

See Jane A. White, 34 ECAB 515, 518 (1983). See 5 U.S.C. § 8101(2). This subsection defines the term
“physician.” See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in
general, can only be given by a qualified physician).
13

See Donald W. Wenzel, 56 ECAB 390 (2005).

14

5 U.S.C. § 8128(a).

4

application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”15
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.16
ANALYSIS -- ISSUE 2
Appellant’s September 30, 2008 request for reconsideration did not allege or
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, he did not advance a relevant legal argument not previously considered by the
Office. Consequently, appellant is not entitled to a review of the merits of his claim based on the
first and second above-noted requirements under section 10.606(b)(2).
Furthermore, appellant did not submit any relevant or pertinent evidence to support
whether he sustained an injury on April 24, 2008 based on the third above-noted requirements
under section 10.606(b)(2). The Board notes that the underlying issue is medical in nature.
Appellant did not submit any physician’s opinion addressing the April 24, 2008 incident in
which he rose to return to work after a coffee break.
Since appellant did not meet any of the requirements of 20 C.F.R. § 10.606(b)(2), he is
not entitled to a merit review of his claim. The Office properly denied his request for
reconsideration.
On appeal, appellant asserts that his condition is a recurrence and not a new injury. He
specifically alleges that his duties at work for the past 27 years are the primary reason for his
current knee condition. The Board notes that the current claim before the Board is for a
traumatic injury on April 24, 2008. Appellant may file a separate claim for an occupational
injury, defined by 20 C.F.R. § 10.5(q) as a condition produced by the work environment over a
period longer than a single workday or shift.

15

20 C.F.R. § 10.606(b).

16

Id. at § 10.608(b).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty on April 24, 2008. The Board also finds that the
Office properly refused to reopen his case for further review of the merits under 5 U.S.C.
§ 8128(a).17
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 15 and September 11, 2008 are affirmed.
Issued: September 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Appellant submitted additional evidence with his appeal. However, the Board may not consider this evidence
as its review of the case is limited to the evidence of record which was before the Office at the time of its final
decision. See 20 C.F.R. § 501.2(c).

6

